Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 4-5 are allowable. The restriction requirement between Species I and species II, as set forth in the Office action mailed on 09/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/17/2020 is withdrawn.  Claims 9-11 directed to species II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 4-5 and 9-11 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
	Regarding claim 1, a closest prior art fails to specifically teach plurality of shielding elements disposed proximate the bowtie slot aperture, , the plurality of shielding elements including a first one of a plurality of shielding elements and a second one of a plurality of shielding elements, the plurality of shielding elements being symmetrically disposed about the aperture with the first ones of the plurality of shielding elements forming a first set of tuning elements symmetrically disposed on either side of the bowtie aperture and the second ones of the plurality of shielding elements forming a second set of tuning elements symmetrically disposed on either side of said bowtie aperture as defined in claim 1.
	Claims 4-5 and 9-11 are allowed for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

May 8, 2021

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845